NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           JUN 02 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   16-10277

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00315-DLR-1
 v.

RODOLFO LOPEZ SOTO, a.k.a.                       MEMORANDUM*
Francisco Carmelo Adames-Cruz, a.k.a.
Rodolfo Lopez-Soto,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                             Submitted May 31, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Rodolfo Lopez Soto appeals from the district court’s judgment and

challenges his 37-month sentence for re-entry of a removed alien, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Soto’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. No pro se supplemental brief or

answering brief has been filed.

      Soto has waived his right to appeal his conviction and sentence. Because the

record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2